Tenney, J. orally.
It is not necessary to inquire whether a note given in part for liquor sold in violation of law, would be void. For there was no proof that the liquors were illegally sold. Pray may have had licence to sell them. The burden was on the defendant to prove the sale illegal.
Did the Judge, in his observations, intrude upon the province of the jury? The Judge may and must decide in matters of law, but not in matters of fact. He may arrange the evidence, and comment upon it, even though the arrangement and comment may have the appearance of an argument. Here he did no more than to decide the law, and comment upon the evidence.
It is entirely suitable that the Judge should impress the jury with the propriety of coming to an agreement.
The second return of the jury into court was unauthorized. Under such circumstances, a direction for them to retire was not a sending out within the meaning of the statute.
Exceptions overruled.